Title: Notes on Convention of 1800, [before 3 February 1801]
From: Jefferson, Thomas
To: 



[before 3 Feb. 1801]

G. Morris’s construction of the 6th. & 24th. articles.
By the old treaty with France they had a right to bring in their prizes call that right A.
By the treaty with England we grant them a right with the exeption of that granted to France, to wit A.
our dissolution of the treaty with France does not convey A. toEngland
it does not give her a right to bring in French prizes
then when we put the French on the footing of the most favored nation it follows that they cannot bring in British prizes, any more than the British can French. but both may those of other nations
this is probably the view the French negotiators had of it & perhaps our own. when the former insisted, that on the dissoln of a treaty between A. & B. no right could be transferred to a 3d person
